



CONVERTIBLE PROMISSORY NOTE
Effective Date: September 11, 2017    U.S. $1,725,000.00


FOR VALUE RECEIVED, ASCENT SOLAR TECHNOLOGIES, INC., a Delaware corporation
(“Borrower”), promises to pay to ST. GEORGE INVESTMENTS LLC, a Utah limited
liability company, or its successors or assigns (“Lender”), $1,725,000.00 and
any interest, fees, charges, and late fees on the date that is eighteen (18)
months after the Purchase Price Date (the “Maturity Date”) in accordance with
the terms set forth herein. This Convertible Promissory Note (this “Note”) is
issued and made effective as of September 11, 2017 (the “Effective Date”). This
Note is issued pursuant to that certain Securities Purchase Agreement dated
September 8, 2017, as the same may be amended from time to time, by and between
Borrower and Lender (the “Purchase Agreement”). Certain capitalized terms used
herein are defined in Attachment 1 attached hereto and incorporated herein by
this reference.
This Note carries an OID of $225,000.00. In addition, Borrower agrees to pay
$20,000.00 to Lender to cover Lender’s legal fees, accounting costs, due
diligence, monitoring and other transaction costs incurred in connection with
the purchase and sale of this Note (the “Transaction Expense Amount”). The
Transaction Expense Amount shall be paid by Lender funding $20,000.00 less than
the Purchase Price. The purchase price for this Note and the Origination Shares
(as defined in the Purchase Agreement) shall be $1,500,000.00 (the “Purchase
Price”), computed as follows: $1,725,000.00 original principal balance, less the
OID. The Purchase Price (less the Transaction Expense Amount) shall be payable
by Lender by wire transfer of immediately available funds.
1.Interest; Payment; Prepayment.
1.1.    Interest. Interest shall not accrue on the Outstanding Balance of this
Note unless an Event of Default (as defined below) occurs. Upon the occurrence
of an Event of Default, the Outstanding Balance of this Note shall bear interest
at the lesser of twenty-two (22%) per annum or the maximum rate permitted by
applicable law (the “Default Rate”). All interest calculations hereunder shall
be computed on the basis of a 360-day year comprised of twelve (12) thirty
(30) day months, shall compound daily and shall be payable in accordance with
the terms of this Note.
1.2.    Payment. Provided there is an Outstanding Balance, on each Redemption
Date (as defined below), Borrower shall pay to Lender an amount equal to the
Redemption Amount (as defined below) due on such Redemption Date in accordance
with Section 8. All payments owing hereunder shall be in lawful money of the
United States of America or Conversion Shares (as defined below), as provided
for herein, and delivered to Lender at the address or bank account furnished to
Borrower for that purpose. All payments shall be applied first to (a) costs of
collection, if any, then to (b) fees and charges, if any, then to (c) accrued
and unpaid interest, and thereafter, to (d) principal.
1.3.    Prepayment. Borrower may pay all (but not less than all) of the amount
owed under this Note earlier than it is due in accordance with the schedule set
forth below. Should Borrower make any prepayment in accordance with the schedule
set forth below, the amount payable shall be the amount set forth below under
the heading “Prepayment Amount,” and upon Lender’s timely receipt of such
amount, this Note shall be deemed paid in full:





--------------------------------------------------------------------------------





Prepayment Date
Prepayment Amount
On or before 90 days from the Purchase Price Date


100% of the Outstanding Balance
91 to 180 days from the Purchase Price Date


105% of the Outstanding Balance
After 180 days from the Purchase Price Date
115% of the Outstanding Balance

Company shall have the right to cause Investor to sell this Note to a third
party at the applicable Prepayment Amount at any time.
2.    Security. This Note is unsecured.
3.    Lender Optional Conversion.
3.1.    Lender Conversions. Lender has the right at any time until the
Outstanding Balance has been paid in full, at its election, to convert (each
instance of conversion is referred to herein as a “Lender Conversion”) all or
any part of the Outstanding Balance into shares (“Lender Conversion Shares”) of
fully paid and non-assessable common stock, $0.0001 par value per share (“Common
Stock”), of Borrower as per the following conversion formula: the number of
Lender Conversion Shares equals the amount being converted (the “Conversion
Amount”) divided by the Lender Conversion Price (as defined below). Conversion
notices in the form attached hereto as Exhibit A (each, a “Lender Conversion
Notice”) may be effectively delivered to Borrower by any method of Lender’s
choice (including but not limited to facsimile, email, mail, overnight courier,
or personal delivery), and all Lender Conversions shall be cashless and not
require further payment from Lender. Borrower shall deliver the Lender
Conversion Shares from any Lender Conversion to Lender in accordance with
Section 9 below.
3.2.    Lender Conversion Price. Subject to adjustment as set forth in this
Note, the price at which Lender has the right to convert all or any portion of
the Outstanding Balance into Common Stock is $0.004 per share of Common Stock
(the “Lender Conversion Price”).
4.    Defaults and Remedies.
4.1.    Defaults. The occurrence of any of the following events will be
considered an event of default under this Note (each, an “Event of Default”)
unless such event is cured within the applicable Cure Period: %3. Borrower fails
to pay any principal, interest, fees, charges, or any other amount when due and
payable hereunder; %3. Borrower fails to deliver any Lender Conversion Shares in
accordance with the terms hereof; %3. Borrower fails to deliver any Origination
Shares, Redemption Conversion Shares (as defined below) in accordance with the
terms hereof; %3. a receiver, trustee or other similar official shall be
appointed over Borrower or a material part of its assets and such appointment
shall remain uncontested for twenty (20) days or shall not be dismissed or
discharged within sixty (60) days; %3. Borrower becomes insolvent or generally
fails to pay, or admits in writing its inability to pay, its debts as they
become due, subject to applicable grace periods, if any; %3. Borrower makes a
general assignment for the benefit of creditors; %3. Borrower files a petition
for relief under any bankruptcy, insolvency or similar law (domestic or
foreign); %3. an involuntary bankruptcy proceeding is commenced or filed against
Borrower and such case shall not be dismissed or discharged within sixty (60)
days; %3. Borrower defaults or otherwise fails to observe or perform any
covenant, obligation, condition or agreement of Borrower contained herein or in
any other Transaction Document (as defined in the Purchase Agreement), other
than those specifically set forth in this Section 4.1 and Section 4 of the
Purchase Agreement subject to applicable grace periods; %3.


2



--------------------------------------------------------------------------------





any representation, warranty or other statement made or furnished by or on
behalf of Borrower to Lender herein, in any Transaction Document, or otherwise
in connection with the issuance of this Note is false, incorrect, incomplete or
misleading in any material respect when made or furnished; %3. the occurrence of
a Fundamental Transaction without Lender’s prior written consent; %3. Borrower
fails to establish and maintain the initial Share Reserve as required under the
Purchase Agreement or, subject to the last two (2) sentences of this Section
4.1, fails to increase the Share Reserve as required under the Purchase
Agreement within five (5) Trading Days of Lender’s delivery of notice regarding
such an increase to Borrower; %3. Borrower effectuates a reverse split of its
Common Stock without twenty (20) Trading Days prior written notice to Lender;
%3. any money judgment, writ or similar process is entered or filed against
Borrower or any subsidiary of Borrower or any of its property or other assets
for more than $200,000.00, and shall remain unvacated, unbonded or unstayed for
a period of twenty (20) calendar days unless otherwise consented to by Lender;
%3. Borrower fails to be DWAC Eligible; %3. Borrower fails to observe or perform
any covenant set forth in Section 4 of the Purchase Agreement subject to
applicable grace periods; or %3. Borrower breaches any covenant or other term or
condition contained in any Other Agreements subject to applicable grace periods.
Notwithstanding the foregoing, in the event Borrower is unable to maintain the
Share Reserve as set forth in the Purchase Agreement as a result of an
insufficient number of authorized shares of Common Stock, Borrower shall have
ninety (90) calendar days from the date of Lender’s delivery of the applicable
notice to Borrower to increase its number of authorized shares of Common Stock
and to increase the Share Reserve to the required amount. If Borrower increases
its authorized shares of Common Stock within such ninety (90) day time period
and increases the Share Reserve to the required amount within such ninety (90)
day period, then no Event of Default pursuant to 4.1(l) above will be deemed to
have occurred. The foregoing cure right shall only be available to Borrower one
%6. time; if Borrower cures an Event of Default pursuant to the foregoing
sentence, but subsequently fails to maintain or increase the Share Reserve in
accordance the terms of the Purchase Agreement, Borrower shall not have any
additional cure periods with respect to such breach. The cure right with respect
to the events described in Section 4.1(a) – (c) above shall only be applicable
to the first two (2) occurrences of such events.
4.2.    Remedies. At any time and from time to time after Lender becomes aware
of the occurrence of any Event of Default, Lender may accelerate this Note by
written notice to Borrower, with the Outstanding Balance becoming immediately
due and payable in cash. Notwithstanding the foregoing, at any time following
the occurrence of any Event of Default, Lender may, at its option, elect to
increase the Outstanding Balance by applying the Default Effect (subject to the
limitation set forth below) via written notice to Borrower without accelerating
the Outstanding Balance, in which event the Outstanding Balance shall be
increased as of the date of the occurrence of the applicable Event of Default
pursuant to the Default Effect, but the Outstanding Balance shall not be
immediately due and payable unless so declared by Lender (for the avoidance of
doubt, if Lender elects to apply the Default Effect pursuant to this sentence,
it shall reserve the right to declare the Outstanding Balance immediately due
and payable at any time and no such election by Lender shall be deemed to be a
waiver of its right to declare the Outstanding Balance immediately due and
payable as set forth herein unless otherwise agreed to by Lender in writing).
Notwithstanding the foregoing, upon the occurrence of any Event of Default
described in clauses (d), (e), (f), (g) or (h) of Section 4.1, the Outstanding
Balance as of the date of acceleration shall become immediately and
automatically due and payable in cash, without any written notice required by
Lender. At any time following the occurrence of any Event of Default, upon
written notice given by Lender to Borrower, interest shall accrue on the
Outstanding Balance at the Default Rate beginning on the date the applicable
Event of Default occurred (such interest, “Default Interest”). For the avoidance
of doubt, Lender may continue making Lender Conversions and Redemption
Conversions (as defined below) at any time following an Event of Default until
such time as the Outstanding Balance is paid in full. Borrower further
acknowledges and agrees that Lender may continue making Conversions following
the entry of any judgment or arbitration award in favor of Lender until such
time that the entire judgment amount or arbitration award is paid in full.
Borrower agrees that any judgment


3



--------------------------------------------------------------------------------





or arbitration award will, by its terms, be made convertible into Common Stock.
In such event, Borrower and Lender agree that it is their expectation that any
such judgment amount or arbitration award that is converted will tack back to
the Purchase Price Date for purposes of determining the holding period under
Rule 144. Borrower and Lender agree and stipulate that any judgment or
arbitration award entered against Borrower shall be reduced by $1,000.00 and
such $1,000.00 shall become the new Outstanding Balance of this Note and this
Note shall expressly survive such judgment or arbitration award. Additionally,
following the occurrence of any Event of Default, Borrower may, at its option,
pay any Lender Conversion in cash instead of Lender Conversion Shares by paying
to Lender on or before the applicable Delivery Date (as defined below) a cash
amount equal to the number of Lender Conversion Shares set forth in the
applicable Lender Conversion Notice multiplied by the highest intra-day trading
price of the Common Stock that occurs during the period beginning on the date
the applicable Event of Default occurred and ending on the date of the
applicable Lender Conversion Notice. In connection with acceleration described
herein, Lender need not provide, and Borrower hereby waives, any presentment,
demand, protest or other notice of any kind, and Lender may immediately and
without expiration of any grace period enforce any and all of its rights and
remedies hereunder and all other remedies available to it under applicable law.
Such acceleration may be rescinded and annulled by Lender at any time prior to
payment hereunder and Lender shall have all rights as a holder of the Note until
such time, if any, as Lender receives full payment pursuant to this Section 4.2.
No such rescission or annulment shall affect any subsequent Event of Default or
impair any right consequent thereon. Nothing herein shall limit Lender’s right
to pursue any other remedies available to it at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief
with respect to Borrower’s failure to timely deliver Conversion Shares upon
Conversion of the Note as required pursuant to the terms hereof.
4.3.    Certain Additional Rights. Notwithstanding anything to the contrary
herein, in the event Borrower fails to make any payment when due or fails to
deliver any Conversion Shares as and when required under this Note, then the
Lender Conversion Price for all Lender Conversions occurring after the date of
such failure to pay shall equal the lower of the Lender Conversion Price and the
Market Price as of any applicable date of Conversion. For the avoidance of
doubt, Lender’s exercise of the rights granted to it pursuant to this Section
4.3 shall not relieve Borrower of its obligation to continue paying the
Redemption Amount on all future Redemption Dates.
5.    Unconditional Obligation; No Offset. Borrower acknowledges that this Note
is an unconditional, valid, binding and enforceable obligation of Borrower not
subject to offset, deduction or counterclaim of any kind. Borrower hereby waives
any rights of offset it now has or may have hereafter against Lender, its
successors and assigns, and agrees to make the payments or Conversions called
for herein in accordance with the terms of this Note.
6.    Waiver. No waiver of any provision of this Note shall be effective unless
it is in the form of a writing signed by the party granting the waiver. No
waiver of any provision or consent to any prohibited action shall constitute a
waiver of any other provision or consent to any other prohibited action, whether
or not similar. No waiver or consent shall constitute a continuing waiver or
consent or commit a party to provide a waiver or consent in the future except to
the extent specifically set forth in writing.
7.    Adjustment of Lender Conversion Price upon Subdivision or Combination of
Common Stock. Without limiting any provision hereof, if Borrower at any time on
or after the Effective Date subdivides (by any stock split, stock dividend,
recapitalization or otherwise) one or more classes of its outstanding shares of
Common Stock into a greater number of shares, the Lender Conversion Price in
effect immediately prior to such subdivision will be proportionately reduced.
Without limiting any provision hereof, if Borrower at any time on or after the
Effective Date combines (by combination, reverse stock split or otherwise) one


4



--------------------------------------------------------------------------------





or more classes of its outstanding shares of Common Stock into a smaller number
of shares, the Lender Conversion Price in effect immediately prior to such
combination will be proportionately increased. Any adjustment pursuant to this
Section 7 shall become effective immediately after the effective date of such
subdivision or combination. If any event requiring an adjustment under this
Section 7 occurs during the period that a Lender Conversion Price is calculated
hereunder, then the calculation of such Lender Conversion Price shall be
adjusted appropriately to reflect such event.
8.    Borrower Redemptions.
8.1.    Redemption Conversion Price. Subject to the adjustments set forth
herein, the conversion price for each Redemption Conversion (as defined below)
(the “Redemption Conversion Price”) shall be the lesser of (a) the Lender
Conversion Price, and (b) the Market Price.
8.2.    Cash Payment. Beginning on the date that is one (1) month from the
Purchase Date and continuing thereafter on the same day of the month for each of
the following five (5) months, Borrower will make a cash payment to Lender in
the amount of $95,833.33.
8.3.    Redemption Conversions. Beginning on the date that is six (6) months and
one (1) day after the Purchase Price Date, Lender shall have the right,
exercisable at any time in its sole and absolute discretion, to redeem a portion
of the Note in any amount (such amount, the “Redemption Amount”) up to the
Maximum Monthly Redemption Amount by providing Borrower with a notice
substantially in the form attached hereto as Exhibit B (each, a “Redemption
Notice”, and each date on which Lender delivers a Redemption Notice, a
“Redemption Date”). For the avoidance of doubt, Lender may submit to Borrower
one (1) or more Redemption Notices in any given calendar month, provided that
the aggregate amount being redeemed in any calendar month does not exceed the
Maximum Monthly Redemption Amount. Payments of each Redemption Amount may be
made (a) in cash, or (b) by converting such Redemption Amount into shares of
Common Stock (“Redemption Conversion Shares”, and together with the Lender
Conversion Shares, the “Conversion Shares”) in accordance with this Section 8
(each, a “Redemption Conversion”) per the following formula: the number of
Redemption Conversion Shares equals the portion of the applicable Redemption
Amount being converted divided by the Redemption Conversion Price, or (c) by any
combination of the foregoing, so long as the cash is delivered to Lender on the
second Trading Day immediately following the applicable Redemption Date and the
Redemption Conversion Shares are delivered to Lender on or before the applicable
Delivery Date. If Borrower makes payment of all or any portion of a Redemption
Amount in cash on or after the date that is ten (10) months from the Purchase
Price Date, then any portion of any Redemption Amount that Borrower elects to
pay in cash shall be subject to a 15% premium (the “Cash Premium”). By way of
example only, if Borrower elected to pay a $100,000.00 Redemption Amount in
cash, Borrower would be obligated to deliver $115,000.00 (($100,000 x .15) +
$100,000 = $115,000.00) in cash to Lender to satisfy such redemption, but, for
the avoidance of doubt, in such event the Outstanding Balance would only be
reduced by $100,000.00. Notwithstanding the foregoing, Borrower will not be
entitled to elect a Redemption Conversion with respect to any portion of any
applicable Redemption Amount and shall be required to pay the entire amount of
such Redemption Amount in cash, if on the applicable Redemption Date, there is
an Equity Conditions Failure, and such failure is not waived in writing by
Lender. Notwithstanding that failure to repay this Note in full by the Maturity
Date is an Event of Default, the Redemption Dates shall continue after the
Maturity Date pursuant to this Section 8 until the Outstanding Balance is repaid
in full, provided that the aggregate Redemption Amounts in any given calendar
month following an Event of Default may exceed the Maximum Monthly Redemption
Amount.
8.4.    Allocation of Redemption Amounts. Following its receipt of a Redemption
Notice, Borrower may either ratify Lender’s proposed allocation in the
applicable Redemption Notice or elect to change the


5



--------------------------------------------------------------------------------





allocation by written notice to Lender by email or fax within twenty-four (24)
hours of its receipt of such Redemption Notice, so long as the sum of the cash
payments and the amount of Redemption Conversions equal the applicable
Redemption Amount. If Borrower fails to notify Lender of its election to change
the allocation prior to the deadline set forth in the previous sentence, it
shall be deemed to have ratified and accepted the allocation set forth in the
applicable Redemption Notice prepared by Lender. Borrower acknowledges and
agrees that the amounts and calculations set forth thereon are subject to
correction or adjustment because of error, mistake, or any adjustment resulting
from an Event of Default or other adjustment permitted under the Transaction
Documents (an “Adjustment”). Furthermore, no error or mistake in the preparation
of such notices, or failure to apply any Adjustment that could have been applied
prior to the preparation of a Redemption Notice may be deemed a waiver of
Lender’s right to enforce the terms of any Note, even if such error, mistake, or
failure to include an Adjustment arises from Lender’s own calculation. Borrower
shall deliver the Redemption Conversion Shares from any Redemption Conversion to
Lender in accordance with Section 9 below on or before each applicable Delivery
Date. If Borrower elects to pay a Redemption Amount in cash, such payment must
be delivered on the second Trading Day immediately following the Redemption
Date. If Borrowers elects to make a payment in cash and fails to make such
payment by the required due date on two (2) separate occasions, Borrower shall
lose the right to make payments of Redemption Amounts in cash in the future
without Lender’s written consent.
9.    Method of Conversion Share Delivery. On or before the close of business on
the fifth (5th) Trading Day following each Redemption Date or the fifth (5th)
Trading Day following the date of delivery of a Lender Conversion Notice (the
“Delivery Date”), Borrower shall, provided it is DWAC Eligible at such time,
deliver or cause its transfer agent to deliver the applicable Conversion Shares
electronically via DWAC to the account designated by Lender in the applicable
Lender Conversion Notice or Redemption Notice. If Borrower is not DWAC Eligible,
it shall deliver to Lender or its broker (as designated in the Lender Conversion
Notice or Redemption Notice, as applicable), via reputable overnight courier, a
certificate representing the number of shares of Common Stock equal to the
number of Conversion Shares to which Lender shall be entitled, registered in the
name of Lender or its designee. For the avoidance of doubt, Borrower has not met
its obligation to deliver Conversion Shares by the Delivery Date unless Lender
or its broker, as applicable, has actually received the certificate representing
the applicable Conversion Shares no later than the close of business on the
relevant Delivery Date pursuant to the terms set forth above. Moreover, and
notwithstanding anything to the contrary herein or in any other Transaction
Document, in the event Borrower or its transfer agent refuses to deliver any
Conversion Shares to Lender on grounds that such issuance is in violation of
Rule 144 under the Securities Act of 1933, as amended (“Rule 144”), Borrower
shall deliver or cause its transfer agent to deliver the applicable Conversion
Shares to Lender with a restricted securities legend, but otherwise in
accordance with the provisions of this Section 9. In conjunction therewith,
Borrower will also deliver to Lender a written opinion from its counsel or its
transfer agent’s counsel opining as to why the issuance of the applicable
Conversion Shares violates Rule 144.
10.    Conversion Delays. If Borrower fails to deliver Conversion Shares in
accordance with the timeframes stated in Section 9, Lender, at any time prior to
selling all of those Conversion Shares, may rescind in whole or in part that
particular Conversion attributable to the unsold Conversion Shares, with a
corresponding increase to the Outstanding Balance (any returned amount will tack
back to the Purchase Price Date for purposes of determining the holding period
under Rule 144). In addition, for each Lender Conversion, in the event that
Lender Conversion Shares are not delivered by the sixth (6th) Trading Day
(inclusive of the day of the Lender Conversion), a late fee equal to the greater
of (a) $500.00 and (b) 2% of the applicable Lender Conversion Share Value
rounded to the nearest multiple of $100.00 (but in any event the cumulative
amount of such late fees for each Lender Conversion shall not exceed 200% of the
applicable Lender Conversion Share Value) will be assessed for each day after
the fifth (5th) Trading Day (inclusive of the day of the Lender Conversion)
until Lender Conversion Share delivery is made; and such late fee will be added


6



--------------------------------------------------------------------------------





to the Outstanding Balance (such fees, the “Conversion Delay Late Fees”). For
illustration purposes only, if Lender delivers a Lender Conversion Notice to
Borrower pursuant to which Borrower is required to deliver 100,000 Lender
Conversion Shares to Lender and on the Delivery Date such Lender Conversion
Shares have a Lender Conversion Share Value of $20,000.00 (assuming a Closing
Trade Price on the Delivery Date of $0.20 per share of Common Stock), then in
such event a Conversion Delay Late Fee in the amount of $500.00 per day (the
greater of $500.00 per day and $20,000.00 multiplied by 2%, which is $400.00)
would be added to the Outstanding Balance of the Note until such Lender
Conversion Shares are delivered to Lender. For purposes of this example, if the
Lender Conversion Shares are delivered to Lender twenty (20) days after the
applicable Delivery Date, the total Conversion Delay Late Fees that would be
added to the Outstanding Balance would be $10,000.00 (20 days multiplied by
$500.00 per day). If the Lender Conversion Shares are delivered to Lender one
hundred (100) days after the applicable Delivery Date, the total Conversion
Delay Late Fees that would be added to the Outstanding Balance would be
$40,000.00 (100 days multiplied by $500.00 per day, but capped at 200% of the
Lender Conversion Share Value).
11.    Ownership Limitation. Notwithstanding anything to the contrary contained
in this Note or the other Transaction Documents, if at any time Lender shall or
would be issued shares of Common Stock under any of the Transaction Documents,
but such issuance would cause Lender (together with its affiliates) to
beneficially own a number of shares exceeding 4.99% of the number of shares of
Common Stock outstanding on such date (including for such purpose the shares of
Common Stock issuable upon such issuance) (the “Maximum Percentage”), then
Borrower must not issue to Lender shares of Common Stock which would exceed the
Maximum Percentage. For purposes of this section, beneficial ownership of Common
Stock will be determined pursuant to Section 13(d) of the 1934 Act. The shares
of Common Stock issuable to Lender that would cause the Maximum Percentage to be
exceeded are referred to herein as the “Ownership Limitation Shares”. Borrower
will reserve the Ownership Limitation Shares for the exclusive benefit of
Lender. From time to time, Lender may notify Borrower in writing of the number
of the Ownership Limitation Shares that may be issued to Lender without causing
Lender to exceed the Maximum Percentage. Upon receipt of such notice, Borrower
shall be unconditionally obligated to immediately issue such designated shares
to Lender, with a corresponding reduction in the number of the Ownership
Limitation Shares. Notwithstanding the forgoing, the term “4.99%” above shall be
replaced with “9.99%” at such time as the Market Capitalization is less than
$10,000,000.00. Notwithstanding any other provision contained herein, if the
term “4.99%” is replaced with “9.99%” pursuant to the preceding sentence, such
increase to “9.99%” shall remain at 9.99% until increased, decreased or waived
by Lender as set forth below. By written notice to Borrower, Lender may
increase, decrease or waive the Maximum Percentage as to itself but any such
waiver will not be effective until the 61st day after delivery thereof. The
foregoing 61-day notice requirement is enforceable, unconditional and
non-waivable and shall apply to all affiliates and assigns of Lender.
12.    Payment of Collection Costs. If this Note is placed in the hands of an
attorney for collection or enforcement prior to commencing arbitration or legal
proceedings, or is collected or enforced through any arbitration or legal
proceeding, or Lender otherwise takes action to collect amounts due under this
Note or to enforce the provisions of this Note, then Borrower shall pay the
costs incurred by Lender for such collection, enforcement or action including,
without limitation, attorneys’ fees and disbursements. Borrower also agrees to
pay for any costs, fees or charges of its transfer agent that are charged to
Lender pursuant to any Conversion or issuance of shares pursuant to this Note.
13.    Opinion of Counsel. In the event that an opinion of counsel is needed for
any matter related to this Note, Lender has the right to have any such opinion
provided by its counsel. Lender also has the right to have any such opinion
provided by Borrower’s counsel.


7



--------------------------------------------------------------------------------





14.    Governing Law; Venue. This Note shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Note shall be governed by, the internal
laws of the State of Utah, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of Utah or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Utah. The provisions set forth in the Purchase Agreement
to determine the proper venue for any disputes are incorporated herein by this
reference.
15.    Resolution of Disputes.
15.1.    Arbitration of Disputes. By its acceptance of this Note, each party
agrees to be bound by the Arbitration Provisions (as defined in the Purchase
Agreement) set forth as an exhibit to the Purchase Agreement.
15.2.    Calculation Disputes. Notwithstanding the Arbitration Provisions, in
the case of a dispute as to any Calculation (as defined in the Purchase
Agreement), such dispute will be resolved in the manner set forth in the
Purchase Agreement.
16.    Cancellation. After repayment or conversion of the entire Outstanding
Balance, this Note shall be deemed paid in full, shall automatically be deemed
canceled, and shall not be reissued.
17.    Amendments. The prior written consent of both parties hereto shall be
required for any change or amendment to this Note.
18.    Assignments. Borrower may not assign this Note without the prior written
consent of Lender. This Note and any shares of Common Stock issued upon
conversion of this Note may be offered, sold, assigned or transferred by Lender
without the consent of Borrower.
19.    Time is of the Essence. Time is expressly made of the essence with
respect to each and every provision of this Note and the documents and
instruments entered into in connection herewith.
20.    Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with the
subsection of the Purchase Agreement titled “Notices.”
21.    Liquidated Damages. Lender and Borrower agree that in the event Borrower
fails to comply with any of the terms or provisions of this Note, Lender’s
damages would be uncertain and difficult (if not impossible) to accurately
estimate because of the parties’ inability to predict future interest rates,
future share prices, future trading volumes and other relevant factors.
Accordingly, Lender and Borrower agree that any fees, balance adjustments,
Default Interest or other charges assessed under this Note are not penalties but
instead are intended by the parties to be, and shall be deemed, liquidated
damages (under Lender’s and Borrower’s expectations that any such liquidated
damages will tack back to the Purchase Price Date for purposes of determining
the holding period under Rule 144).
22.    Waiver of Jury Trial. EACH OF LENDER AND BORROWER IRREVOCABLY WAIVES ANY
AND ALL RIGHTS SUCH PARTY MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS NOTE OR THE
RELATIONSHIPS OF THE PARTIES HERETO BE TRIED BY JURY. THIS WAIVER EXTENDS TO ANY
AND ALL RIGHTS TO DEMAND A TRIAL BY JURY ARISING UNDER COMMON LAW OR ANY
APPLICABLE STATUTE, LAW, RULE OR REGULATION. FURTHER, EACH PARTY HERETO


8



--------------------------------------------------------------------------------





ACKNOWLEDGES THAT SUCH PARTY IS KNOWINGLY AND VOLUNTARILY WAIVING SUCH PARTY’S
RIGHT TO DEMAND TRIAL BY JURY.
23.    Voluntary Agreement. Borrower has carefully read this Note and has asked
any questions needed for Borrower to understand the terms, consequences and
binding effect of this Note and fully understand them. Borrower has had the
opportunity to seek the advice of an attorney of Borrower’s choosing, or has
waived the right to do so, and is executing this Note voluntarily and without
any duress or undue influence by Lender or anyone else.
24.    Severability. If any part of this Note is construed to be in violation of
any law, such part shall be modified to achieve the objective of Borrower and
Lender to the fullest extent permitted by law and the balance of this Note shall
remain in full force and effect.
25.    [Remainder of page intentionally left blank; signature page follows]


9



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed as of the
Effective Date.
BORROWER:
ASCENT SOLAR TECHNOLOGIES, INC.




By: /s/Victor Lee
Name: Victor Lee
Title: President and CEO


ACKNOWLEDGED, ACCEPTED AND AGREED:
LENDER:
ST. GEORGE INVESTMENTS LLC


By: Fife Trading, Inc., Manager




By:    /s/John M. Fife
John M. Fife, President
    










[Signature Page to Convertible Promissory Note]



--------------------------------------------------------------------------------






ATTACHMENT 1
DEFINITIONS


For purposes of this Note, the following terms shall have the following
meanings:
A1.“Bloomberg” means Bloomberg L.P. (or if that service is not then reporting
the relevant information regarding the Common Stock, a comparable reporting
service of national reputation selected by Lender and reasonably satisfactory to
Borrower).
A2.    “Closing Bid Price” and “Closing Trade Price” means the last closing bid
price and last closing trade price, respectively, for the Common Stock on its
principal market, as reported by Bloomberg, or, if its principal market begins
to operate on an extended hours basis and does not designate the closing bid
price or the closing trade price (as the case may be) then the last bid price or
last trade price, respectively, of the Common Stock prior to 4:00:00 p.m., New
York time, as reported by Bloomberg, or, if its principal market is not the
principal securities exchange or trading market for the Common Stock, the last
closing bid price or last trade price, respectively, of the Common Stock on the
principal securities exchange or trading market where the Common Stock is listed
or traded as reported by Bloomberg, or if the foregoing do not apply, the last
closing bid price or last trade price, respectively, of the Common Stock in the
over-the-counter market on the electronic bulletin board for the Common Stock as
reported by Bloomberg, or, if no closing bid price or last trade price,
respectively, is reported for the Common Stock by Bloomberg, the average of the
bid prices, or the ask prices, respectively, of any market makers for the Common
Stock as reported by OTC Markets Group, Inc., and any successor thereto. If the
Closing Bid Price or the Closing Trade Price cannot be calculated for the Common
Stock on a particular date on any of the foregoing bases, the Closing Bid Price
or the Closing Trade Price (as the case may be) of the Common Stock on such date
shall be the fair market value as mutually determined by Lender and Borrower. If
Lender and Borrower are unable to agree upon the fair market value of the Common
Stock, then such dispute shall be resolved in accordance with the procedures in
Section 15.2. All such determinations shall be appropriately adjusted for any
stock dividend, stock split, stock combination or other similar transaction
during such period.
A3.    “Conversion” means a Lender Conversion under Section 3 or a Redemption
Conversion under Section 8.
A4.    “Conversion Factor” means 85%, subject to the following adjustments. If
at any time after the Effective Date, Borrower is not DWAC Eligible, then the
then-current Conversion Factor will automatically be reduced by 5% until
Borrower becomes DWAC Eligible again. If at any time after the Effective Date,
the Conversion Shares are not DTC Eligible, then the then-current Conversion
Factor will automatically be reduced by an additional 5% until the Conversion
Shares become DTC Eligible again.
A5.    “Cure Period” means: (a) with respect to the events described in Sections
4.1(a) – (c), three (3) Trading Days from the occurrence of any such event(s);
and (b) with respect to the events described in Sections 4.1(e), (f), (i) – (k),
(n), (o) and (q), twenty (20) Trading Days from the occurrence of any such
event(s).
A6.    “Default Effect” means multiplying the Outstanding Balance as of the date
the Event of Default occurred by 25% for the first occurrence of any Event of
Default, and then adding the resulting product to the Outstanding Balance as of
the date the applicable Event of Default occurred, with the sum of the foregoing
then becoming the Outstanding Balance under this Note as of the date the
applicable Event of Default occurred.
A7.     “DTC” means the Depository Trust Company or any successor thereto.
A8.    “DTC Eligible” means, with respect to the Common Stock, that such Common
Stock is eligible to be deposited in certificate form at the DTC, cleared and
converted into electronic shares by the DTC and held in the name of the clearing
firm servicing Lender’s brokerage firm for the benefit of Lender.
A9.    “DTC/FAST Program” means the DTC’s Fast Automated Securities Transfer
program.
A10.    “DWAC” means the DTC’s Deposit/Withdrawal at Custodian system.
A11.    “DWAC Eligible” means that (a) Borrower’s Common Stock is eligible at
DTC for full services pursuant to DTC’s operational arrangements, including
without limitation transfer through DTC’s DWAC system, (b) Borrower has been
approved (without revocation) by DTC’s underwriting department, (c) Borrower’s
transfer agent


Attachment 1 to Convertible Promissory Note, Page 1



--------------------------------------------------------------------------------





is approved as an agent in the DTC/FAST Program, (d) the Conversion Shares are
otherwise eligible for delivery via DWAC; (e) Borrower has previously delivered
all Conversion Shares to Lender via DWAC; and (f) Borrower’s transfer agent does
not have a policy prohibiting or limiting delivery of the Conversion Shares via
DWAC.
A12.    “Equity Conditions Failure” means that any of the following conditions
has not been satisfied during any applicable Equity Conditions Measuring Period
(as defined below): (a) with respect to the applicable date of determination all
of the Conversion Shares would be freely tradable under Rule 144 or without the
need for registration under any applicable federal or state securities laws (in
each case, disregarding any limitation on conversion of this Note); (b) on each
day during the period beginning one month prior to the applicable date of
determination and ending on and including the applicable date of determination
(the “Equity Conditions Measuring Period”), the Common Stock is listed or
designated for quotation (as applicable) on any of NYSE, NASDAQ, OTCQX, OTCQB,
or OTC Pink Current Information (each, an “Eligible Market”) and shall not have
been suspended from trading on any such Eligible Market (other than suspensions
of not more than two (2) Trading Days and occurring prior to the applicable date
of determination due to business announcements by Borrower); (c) on each day
during the Equity Conditions Measuring Period, Borrower shall have delivered all
shares of Common Stock issuable upon conversion of this Note on a timely basis
as set forth in Section 8.1 hereof and all other shares of capital stock
required to be delivered by Borrower on a timely basis as set forth in the other
Transaction Documents; (d) any shares of Common Stock to be issued in connection
with the event requiring determination may be issued in full without violating
Section 11 hereof (Lender acknowledges that Borrower shall be entitled to assume
that this condition has been met for all purposes hereunder absent written
notice from Lender); (e) any shares of Common Stock to be issued in connection
with the event requiring determination may be issued in full without violating
the rules or regulations of the Eligible Market on which the Common Stock is
then listed or designated for quotation (as applicable); (f) on each day during
the Equity Conditions Measuring Period, no public announcement of a pending,
proposed or intended Fundamental Transaction shall have occurred which has not
been abandoned, terminated or consummated; (g) Borrower shall have no knowledge
of any fact that would reasonably be expected to cause any of the Conversion
Shares to not be freely tradable without the need for registration under any
applicable state securities laws (in each case, disregarding any limitation on
conversion of this Note); (h) on each day during the Equity Conditions Measuring
Period, Borrower otherwise shall have been in material compliance with each, and
shall not have breached any, term, provision, covenant, representation or
warranty of any Transaction Document; (i) without limiting clause (h) above, on
each day during the Equity Conditions Measuring Period, there shall not have
occurred an Event of Default or an event that with the passage of time or giving
of notice would constitute an Event of Default; (j) on each Redemption Date, the
average and median daily dollar volume of the Common Stock on its principal
market for the previous twenty (20) Trading Days shall be greater than
$50,000.00; (k) the ten (10) day average VWAP of the Common Stock is greater
than $0.0014, (m) the Common Stock shall be DWAC Eligible as of each applicable
Redemption Date or other date of determination, and (n) the Market Price shall
be above the Par Value as of the applicable Redemption Date.
A13.    “Free Trading” means that (a) the shares or certificate(s) representing
the applicable shares of Common Stock have been cleared and approved for public
resale by the compliance departments of Lender’s brokerage firm and the clearing
firm servicing such brokerage, and (b) such shares are held in the name of the
clearing firm servicing Lender’s brokerage firm and have been deposited into
such clearing firm’s account for the benefit of Lender.
A14.    “Fundamental Transaction” means that (a) (i) Borrower or any of its
subsidiaries shall, directly or indirectly, in one or more related transactions,
consolidate or merge with or into (whether or not Borrower or any of its
subsidiaries is the surviving corporation) any other person or entity, or
(ii) Borrower or any of its subsidiaries shall, directly or indirectly, in one
or more related transactions, sell, lease, license, assign, transfer, convey or
otherwise dispose of all or substantially all of its respective properties or
assets to any other person or entity, or (iii) Borrower or any of its
subsidiaries shall, directly or indirectly, in one or more related transactions,
allow any other person or entity to make a purchase, tender or exchange offer
that is accepted by the holders of more than 50% of the outstanding shares of
voting stock of Borrower (not including any shares of voting stock of Borrower
held by the person or persons making or party to, or associated or affiliated
with the persons or entities making or party to, such purchase, tender or
exchange offer), or (iv) Borrower or any of its subsidiaries shall, directly or
indirectly, in one or more related transactions, consummate a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with any
other person or entity whereby such other person or entity acquires more than
50% of the outstanding shares of voting stock of Borrower (not including any
shares of voting stock of Borrower held by the other persons or entities making
or party to, or associated or affiliated with the


Attachment 1 to Convertible Promissory Note, Page 2



--------------------------------------------------------------------------------





other persons or entities making or party to, such stock or share purchase
agreement or other business combination), or (b) any “person” or “group” (as
these terms are used for purposes of Sections 13(d) and 14(d) of the 1934 Act
and the rules and regulations promulgated thereunder) is or shall become the
“beneficial owner” (as defined in Rule 13d-3 under the 1934 Act), directly or
indirectly, of 50% of the aggregate ordinary voting power represented by issued
and outstanding voting stock of Borrower.
A15.     “Lender Conversion Share Value” means the product of the number of
Lender Conversion Shares deliverable pursuant to any Lender Conversion
multiplied by the Closing Trade Price of the Common Stock on the Delivery Date
for such Lender Conversion.
A16.    “Market Capitalization” means a number equal to (a) the average VWAP of
the Common Stock for the immediately preceding fifteen (15) Trading Days,
multiplied by (b) the aggregate number of outstanding shares of Common Stock as
reported on Borrower’s most recently filed Form 10-Q or Form 10-K.
A17.    “Market Price” means the lower of: (a) the Conversion Factor multiplied
by the average VWAP during the five (5) Trading Days immediately preceding the
applicable Conversion; and (b) the Closing Bid Price on the Trading Day
immediately prior to the day the Redemption Notice is delivered.
A18.     “Maximum Monthly Redemption Amount” means $150,000.00, provided,
however, that any portion of the Maximum Monthly Redemption Amount that is not
redeemed in any given month will be carried forward to the following month or
months and increase the Maximum Monthly Redemption Amount by the same amount.
Notwithstanding the foregoing carryover provision, in no event shall the Maximum
Monthly Redemption Amount exceed the Monthly Redemption Cap. Any amounts not
redeemed as a result of the Monthly Redemption Cap shall also carry forward to
the following month or months until redeemed. By way of example only, if in a
given month Lender redeemed $125,000.00 of the Maximum Monthly Redemption
Amount, then in the following month Lender would be entitled to redeem up to
$175,000.00.
A19.    “Monthly Redemption Cap” means $275,000.00.
A20.    “OID” means an original issue discount.
A21.    “Other Agreements” means, collectively, (a) all existing and future
agreements and instruments between, among or by Borrower (or an affiliate), on
the one hand, and Lender (or an affiliate), on the other hand, and (b) any
financing agreement or a material agreement that affects Borrower’s ongoing
business operations.
A22.    “Outstanding Balance” means as of any date of determination, the
Purchase Price, as reduced or increased, as the case may be, pursuant to the
terms hereof for payment, Conversion, offset, or otherwise, plus the OID, the
Transaction Expense Amount, accrued but unpaid interest, collection and
enforcements costs (including attorneys’ fees) incurred by Lender, transfer,
stamp, issuance and similar taxes and fees related to Conversions, and any other
fees or charges (including without limitation Conversion Delay Late Fees)
incurred under this Note.
A23.    “Par Value” means the par value of the Common Stock on any relevant date
of determination. The Par Value as of the Effective Date is $0.0001.
A24.    “Purchase Price Date” means the date the Purchase Price is delivered by
Lender to Borrower.
A25.    “Trading Day” means any day on which the New York Stock Exchange is open
for trading.
A26.    “VWAP” means the volume weighted average price of the Common stock on
the principal market for a particular Trading Day or set of Trading Days, as the
case may be, as reported by Bloomberg.




Attachment 1 to Convertible Promissory Note, Page 3



--------------------------------------------------------------------------------






EXHIBIT A
St. George Investments LLC
303 East Wacker Drive, Suite 1040
Chicago, Illinois 60601


Ascent Solar Technologies, Inc.    Date: __________________            
Attn: Victor Lee, CEO
12300 Grant Street
Thornton, Colorado 80241


LENDER CONVERSION NOTICE


The above-captioned Lender hereby gives notice to Ascent Solar Technologies,
Inc., a Delaware corporation (the “Borrower”), pursuant to that certain
Convertible Promissory Note made by Borrower in favor of Lender on September 11,
2017 (the “Note”), that Lender elects to convert the portion of the Note balance
set forth below into fully paid and non-assessable shares of Common Stock of
Borrower as of the date of conversion specified below. Said conversion shall be
based on the Lender Conversion Price set forth below. In the event of a conflict
between this Lender Conversion Notice and the Note, the Note shall govern, or,
in the alternative, at the election of Lender in its sole discretion, Lender may
provide a new form of Lender Conversion Notice to conform to the Note.
Capitalized terms used in this notice without definition shall have the meanings
given to them in the Note.
A.
Date of Conversion:     ____________

B.
Lender Conversion #:     ____________

C.
Conversion Amount:     ____________

D.
Lender Conversion Price: _______________

E.
Lender Conversion Shares: _______________ (C divided by D)

F.
Remaining Outstanding Balance of Note: ____________*

* Subject to adjustments for corrections, defaults, interest and other
adjustments permitted by the Transaction Documents (as defined in the Purchase
Agreement), the terms of which shall control in the event of any dispute between
the terms of this Lender Conversion Notice and such Transaction Documents.


Please transfer the Lender Conversion Shares electronically (via DWAC) to the
following account:
Broker:                         Address:                    
DTC#:                                                 
Account #:                                                 
Account Name:             


To the extent the Lender Conversion Shares are not able to be delivered to
Lender electronically via the DWAC system, deliver all such certificated shares
to Lender via reputable overnight courier after receipt of this Lender
Conversion Notice (by facsimile transmission or otherwise) to:
_____________________________________
_____________________________________
_____________________________________






Exhibit A to Convertible Promissory Note, Page 1



--------------------------------------------------------------------------------















Sincerely,


Lender:    


ST. GEORGE INVESTMENTS LLC


By: Fife Trading, Inc., Manager




By:        
John M. Fife, President
    








Exhibit A to Convertible Promissory Note, Page 2



--------------------------------------------------------------------------------






EXHIBIT B
St. George Investments LLC
303 East Wacker Drive, Suite 1040
Chicago, Illinois 60601


Ascent Solar Technologies, Inc.    Date: __________________            
Attn: Victor Lee, CEO
12300 Grant Street
Thornton, Colorado 80241


REDEMPTION NOTICE
The above-captioned Lender hereby gives notice to Ascent Solar Technologies,
Inc., a Delaware corporation (the “Borrower”), pursuant to that certain
Convertible Promissory Note made by Borrower in favor of Lender on September 11,
2017 (the “Note”), that Lender elects to redeem a portion of the Note in
Redemption Conversion Shares or in cash as set forth below. In the event of a
conflict between this Redemption Notice and the Note, the Note shall govern, or,
in the alternative, at the election of Lender in its sole discretion, Lender may
provide a new form of Redemption Notice to conform to the Note. Capitalized
terms used in this notice without definition shall have the meanings given to
them in the Note.
REDEMPTION INFORMATION


A.
Redemption Date: ____________, 201_

B.
Redemption Amount:     ____________

C.
Portion of Redemption Amount to be Paid in Cash: ____________

D.
Portion of Redemption Amount to be Converted into Common Stock: ____________ (B
minus C)

E.
Redemption Conversion Price: _______________ (lower of (i) Lender Conversion
Price in effect and (ii) Market Price as of Redemption Date)

F.
Redemption Conversion Shares: _______________ (D divided by E)

G.
Remaining Outstanding Balance of Note: ____________ *

* Subject to adjustments for corrections, defaults, interest and other
adjustments permitted by the Transaction Documents (as defined in the Purchase
Agreement), the terms of which shall control in the event of any dispute between
the terms of this Redemption Notice and such Transaction Documents.


2.    EQUITY CONDITIONS CERTIFICATION (Section to be completed by Borrower)
A.
Market Capitalization:________________

(Check One)
B.
_________ Borrower herby certifies that no Equity Conditions Failure exists as
of the applicable Redemption Date.

C.
_________ Borrower hereby gives notice that an Equity Conditions Failure has
occurred and requests a waiver from Lender with respect thereto. The Equity
Conditions Failure is as follows:



Exhibit B to Convertible Promissory Note, Page 1



--------------------------------------------------------------------------------





____________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________


Please transfer the Redemption Conversion Shares, if applicable, electronically
(via DWAC) to the following account:
Broker:                         Address:                    
DTC#:                                                 
Account #:                                                 
Account Name:             


To the extent the Redemption Conversion Shares are not able to be delivered to
Lender electronically via the DWAC system, deliver all such certificated shares
to Lender via reputable overnight courier after receipt of this Redemption
Notice (by facsimile transmission or otherwise) to:
_____________________________________
_____________________________________
_____________________________________


Sincerely,
Lender:
ST. GEORGE INVESTMENTS LLC


By: Fife Trading, Inc., Manager




By:        
John M. Fife, President






Exhibit B to Convertible Promissory Note, Page 2